     4:19-cv-03103-JMG-CRZ Doc # 19 Filed: 01/07/20 Page 1 of 2 - Page ID # 66




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
     ________________________________________________________________________

Legal Aid of Nebraska, Inc.         )      Case No. 4:19-cv-03103-CRZ
                                    )      Judge Cheryl R. Zwart
                      Plaintiff,    )
                                    )
v.                                  )
                                    )
Chaina Wholesale, Inc., d/b/a       )
Deluxe Import and                   )
Amazon.com, Inc.                    )
                     Defendants.    )


             PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE


        The Complaint was filed with this Court on October 16, 2019. On that same date,

Plaintiff initiated process through a process server who made the following attempts to

serve Defendant Chaina Wholesale, Inc. (“Chaina”).

     1. 10/21/19 09:22 AM SUITE LOCKED AND CLOSED. NO HOURS POSTED.
     2. 10/24/19 01:17 PM LOCKED AND CLOSED. PER NEIGHBORS IN AND OUT ALL
        DAY.
     3. 10/28/19 11:54 AM LOCKED AND CLOSED.
     4. 10/29/19 04:36 PM FORD VAN - 7M26690- SUITE LOCKED AND CLOSED.
     5. 10/30/19 08:37 AM LOCKED AND CLOSED.


        Thereafter, Plaintiff hired an investigator who was able to locate and effect service

upon Chaina’s representative, Sheila Darvish, on December 4, 2019.

        Chaina/Darvish’s Answer was due 21 days later, or on December 25, 2019. Rather

than immediately default Chaina/Darvish, due to the holiday, Plaintiff gave extra time for



                                              1
   4:19-cv-03103-JMG-CRZ Doc # 19 Filed: 01/07/20 Page 2 of 2 - Page ID # 67




Chaina/Darvish to appear/answer. In addition, since the person served on behalf of

Chaina was an individual who had attended a site inspection with an expert previously,

Plaintiff was hopeful in that case that Chaina/Darvish had an insurer that would appear on

their behalf, so Plaintiff gave Chaina/Darvish extra time to coordinate with that insurer.

       Plaintiff is now in the process of preparing a default motion.


Dated: January 7, 2020                            YOST & BAILL, L.L.P.
                                                 By: s/ Steven Theesfeld
                                                 Steven L. Theesfeld (#24635)
                                                 Attorney for Plaintiff
                                                 2050 US Bank Plaza South
                                                 220 South Sixth Street
                                                 Minneapolis, MN
                                                 (612) 338-6000
                                                 stheesfeld@yostbaill.com




                                                 CERTIFICATE OF SERVICE
                                                 The undersigned hereby certifies that on the
                                                 7th of January, 2020, I electronically filed the
                                                 foregoing with the Clerk of the Court by
                                                 using the CM/ECF system which sent
                                                 notification of such filing to all CM/ECF
                                                 participants.
                                                 s/Steven L. Theesfeld




                                             2
